NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1717-15T1
LUCIA SERICO, Executrix
of the Estate of BENJAMIN
SERICO, deceased, and
LUCIA SERICO, Individually,
                                                    APPROVED FOR PUBLICATION
        Plaintiffs-Appellants,
                                                        February 16, 2017
v.
                                                       APPELLATE DIVISION

ROBERT M. ROTHBERG, M.D.,

        Defendant-Respondent,

and

MOUNTAINSIDE HOSPITAL and
RICHARD ROE, M.D.,

        Defendants.

________________________________________________________________

              Argued January 31, 2017 – Decided           February 16, 2017

              Before Judges Reisner, Koblitz, and Rothstadt.

              On appeal from the Superior Court of New
              Jersey, Law Division, Essex County, Docket No.
              L-3566-11.

              Robert H. Solomon argued the cause for
              appellants (Nagel Rice, LLP, attorneys; Bruce
              H. Nagel and Bradley L. Rice, on the briefs).

              James B. Sharp argued the cause for respondent
              (Schenck, Price, Smith & King, LLP, attorneys;
            Mr. Sharp   and   Benjamin   A.   Hooper,   on   the
            brief).

     The opinion of the court was delivered by

ROTHSTADT, J.A.D.

     Plaintiff, Lucia Serico,[1] individually and as executrix of

her late husband Benjamin Serico's estate, appeals from the trial

court's order denying her motion for attorney's fees pursuant to

the offer of judgment rule.      R. 4:58-1 to -6.2      The Law Division

denied the motion because plaintiff and defendant, Robert M.

Rothberg,   M.D.,   entered   into   a   high-low   agreement3     in   which

plaintiff did not expressly reserve her right to recover fees

under the Rule.     Based on the court's experience, it found that

the "custom and usage" in the practice of law dictated that without


1
     Benjamin Serico passed away during the pendency of this
litigation. Lucia Serico, as executrix of his estate, pursued his
claim for negligence and her own per quod claim. We, therefore,
refer to plaintiff in the singular.
2
    "The offer-of-judgment rule permits a party to offer to take
a monetary judgment or to allow judgment to be taken against it
for a sum certain." Best v. C&M Door Controls, Inc., 200 N.J.
348, 356 (2009) (citing R. 4:58-3). "[I]f the offer of a claimant
is not accepted and the claimant obtains a money judgment, in an
amount that is 120% of the offer or more . . . the claimant shall
be allowed, in addition to costs of suit . . . all reasonable
litigation expenses incurred following non-acceptance" and other
relief. R. 4:58-2(a).
3
   A high-low agreement is a settlement agreement that guarantees
a plaintiff a minimum recovery and limits a defendant's exposure
to an agreed upon amount regardless of the jury's award, if any.
See infra.

                                     2                              A-1717-15T1
evidence of a reservation of rights, a claim under the Rule was

waived by entering into a high-low agreement. On appeal, plaintiff

contends that although she did not reserve her rights, she did not

waive them by entering into the high-low agreement.                 Defendant

argues that plaintiff's failure to reserve her rights gave rise

to a waiver or abandonment of any claim she had for attorney's

fees and, in any event, as the trial court found, the "custom and

usage" practiced in the area provides that such claims are deemed

abandoned when a party enters into a high-low agreement.

     We have considered the parties' contentions in light of the

record and the applicable principles of law.             We affirm, but for

reasons different from those expressed by the trial court.                    We

conclude the trial court's reliance on its personal experience was

misplaced,    but   it   correctly   determined        that   the   amount   of

plaintiff's total recovery from defendant was limited by the

ceiling imposed by the high-low agreement.

     The material facts are not in dispute and can be summarized

as follows.    Plaintiff instituted this medical malpractice action

against defendant for failing to diagnose Benjamin Serico's colon

cancer.     While the matter was awaiting a trial date, plaintiff

made an offer to accept a judgment against defendant in the amount

$750,000,    "inclusive    of   costs       and   prejudgment   interest"    in

accordance with the Rule.       Defendant did not respond to the offer.

                                        3                             A-1717-15T1
     During the ensuing trial, while the jury was deliberating,

the parties entered into the high-low agreement.    The agreement,

as placed on the record by counsel, provided for a "low" of

$300,000 and a "high" of $1 million.

     Plaintiff's counsel negotiated the agreement with defendant's

carrier's representative and defense counsel.    During the course

of the negotiations, no one mentioned the Rule or plaintiff's

possible entitlement to any award based upon defendant's rejection

of her offer of judgment.4   Plaintiff's counsel never expressed

any intention to waive or pursue the offer of judgment remedies,

nor did defendant's insurance carrier's representative or his

attorney make any demand for a release or waiver of plaintiff's

rights under the Rule.

     When counsel placed the terms of the settlement on the record,

neither mentioned plaintiff's entitlement to recover fees.     They

did state, however, that they agreed plaintiff's medical expenses

claim and any interest would be subsumed within the amount of the

high-low agreement.5 As defense counsel stated regarding interest,


4
    See R. 4:58-1(b) (setting period for filing of acceptance of
offer); see also R. 4:58-2(a) (requiring that an offer be accepted
in order to avoid the consequences of the Rule).
5
    The parties had earlier removed the issue of medical expenses
from the jury's consideration, leaving it to the court to decide
after the jury's verdict.


                                4                          A-1717-15T1
without objection, "[i]f there is a verdict in favor of the

plaintiff . . . at any point for an amount of money [at] any point

between $300,000 and a million dollars, the plaintiff gets that

amount of money without interest."6    Finally, the parties waived

any right to appeal the judgment.

     On the same day, the jury returned a verdict in favor of

plaintiff for $6 million.   As a result, plaintiff was entitled to

the entry of a judgment against defendant pursuant to the high-

low agreement in the amount of $1 million, which was more than

120% of the amount of her offer of judgment.

     Because the judgment exceeded the Rule's 120% threshold,

plaintiff filed a motion for an award of attorney's fees and costs.

Plaintiff's counsel's supporting certification explained that he

never agreed or intended to waive or release the provisions of the

offer of judgment.   Defendant's counsel submitted a certification

in opposition in which he confirmed that plaintiff's counsel never

mentioned the offer of judgment during the high-low agreement's

negotiations or expressed any intention of preserving his client's

right to attorney's fees and costs under the Rule.

     After   considering    the   parties'   submissions   and   oral

arguments, the trial court denied their      motions, explaining the



6
    Rule 4:42-11(b) governs prejudgment interest.

                                  5                          A-1717-15T1
court's reasons in a written decision.          The court found that the

parties agreed that plaintiff's rights pursuant to the Rule were

not discussed during the settlement negotiations and the issue was

not mentioned while placing the agreement on the record.             Relying

on Malick v. Seaview Lincoln Mercury, 398 N.J. Super. 182 (App.

Div. 2008), the court observed that where there are documents that

discuss the terms of a high-low agreement and the relationship of

the offer of judgment to the agreement, a court could analyze

those   documents   and   determine   whether    the   offer   of   judgment

remedies were preserved when the high-low agreement was made.

Distinguishing Malick, the court noted that there were no documents

for it to consider in order to glean the parties' intent in this

case.

     The court explained that it therefore "must be bound by the

custom and usage in the industry, in this case the legal industry

or profession in New Jersey" because there was nothing in the

contract to indicate the parties' intent and "no prior course of

dealing indicating the parties' intent . . . ."            Relying on his

forty-two years of experience as a civil litigator and as a trial

court judge, the judge stated that in instances that implicated a

high-low agreement and the Rule, never have prevailing parties

pursued a claim.    He also stated that he "conferred with several

colleagues who have had similar experiences" and they informed him

                                      6                             A-1717-15T1
that   successful   parties     who   entered     into   high-low      agreements

rarely, if ever, made an application for fees under the Rule, and,

in the rare instance when they did, the motion was denied.                     The

court concluded, "in the absence of a contrary oral or written

contemporaneous statement by counsel that the Offer of Judgment

Rule will survive a high-low agreement, the Offer of Judgment Rule

sanctions cannot be enforced after a high-low agreement."

       The court entered its order denying the parties' motions.

This appeal followed.

       Plaintiff argues on appeal that she is entitled to legal fees

after obtaining a judgment against defendant in excess of 120% of

the rejected offer of judgment, consistent with the Rule's "purpose

to impose financial consequences on a party [that] rejects a

settlement offer."      Relying on Wiese v. Dedhia, 188 N.J. 587, 592

(2006), plaintiff argues the Rule "is cast in mandatory and not

exhortatory    terms,    and,    thus,       accords   judges    no    discretion

regarding whether or not to award attorney's fees . . . ."

Moreover,   she   contends      the   parties'    high-low      agreement   is    a

contract    subject     to      the   traditional        rules    of    contract

interpretation.     Plaintiff asserts that the terms of the contract

are clear, there is no room for interpretation, and a party "cannot

be relieved from the language simply because they had a secret,

unexpressed intent that the language should have an interpretation

                                         7                               A-1717-15T1
contrary    to    the   words'   plain     meaning."      Relying     on   Malick,

plaintiff argues, "absent an express waiver by the parties of the

rights afforded by the [Rule]," a high-low agreement alone does

not waive a plaintiff's right to seek sanctions under the Rule.

Without her express waiver, plaintiff argues that the trial court

"erred by permitting [d]efendant to avoid the consequences of his

rejection of the [o]ffer of [j]udgment."               We disagree.

      "On . . . appeal we review de novo the trial judge's factual

and   legal      conclusions     reached     after   a   summary    proceeding,

including his construction of" the Rule.               Malick, supra, 398 N.J.

Super. at 186.      Applying that standard here, we conclude the trial

court mistakenly relied upon its own experiences and those of

other judges in other matters.           See Cuevas v. Wentworth Grp., 226
N.J. 480, 486 (2016) (rejecting reliance upon a judge's personal

experience relating to verdicts when considering a remittitur

motion).7     Nevertheless, we affirm.

      By entering into the high-low agreement, plaintiff could not

recover any amount beyond the "high" to which she agreed because

the agreement limits the total amount of defendant's obligation

to that amount.          "A high-low agreement is a device used in



7
    At the time the trial court decided the matter, the Supreme
Court's opinion in He v. Miller, 207 N.J. 230 (2011) permitted
reliance on a judge's experience.

                                         8                                 A-1717-15T1
negligence cases in which a defendant agrees to pay plaintiff a

minimum recovery in return for plaintiff's agreement to accept a

maximum sum regardless of the outcome of the trial."                   Malick,

supra, 398 N.J. Super. at 184 n.1 (quoting Benz v. Pires, 269 N.J.

Super. 574, 578 (App. Div. 1994)). As we have previously explained

while addressing a successful claimant's right to interest under

the Rule:

            A high-low agreement governs         a    number      of
            possible trial outcomes:

            If there is a no-cause verdict, the agreed
            floor controls, and plaintiff takes that
            amount.    There is nothing to calculate
            interest on. There is only the agreed minimum
            recovery.

            If there is a damage verdict below the agreed
            floor, interest is calculated on the verdict
            and plaintiff receives the total, up to the
            agreed ceiling; if the total does not exceed
            the floor, plaintiff receives the floor.

            If there is a damage verdict of the floor or
            more, but less than the agreed ceiling,
            interest is calculated on the verdict.
            Plaintiff receives the full amount up to the
            ceiling.

            If there is a damage verdict of the ceiling
            or more, plaintiff receives the amount of the
            ceiling.

            [Benz, supra, 269       N.J.   Super.     at    579-80
            (emphasis added).]

     High-low    agreements   are    contracts       and    are   subject     to

traditional rules of contract interpretation.              See Malick, supra,

                                     9                                 A-1717-15T1
389 N.J. Super. at 186.         Like any contract, if the terms of a

high-low agreement are clear, "they are to be enforced as written."

Id. at 187 (citing Cnty. of Morris v. Fauver, 153 N.J. 80, 103

(1998)).

       The parties' high-low agreement made no mention of the effect

of defendant's rejection of plaintiff's offer of judgment that,

absent the high-low agreement, entitled plaintiff to an award of

counsel fees and other remedies based upon the amount of the

judgment entered after the jury's verdict.        See R. 4:58-2.     "The

fundamental purpose of the [Rule] is to induce settlement by

discouraging the rejection of reasonable offers of compromise."

Best, supra, 200 N.J. at 356 (citations omitted).        "That goal is

achieved through the imposition of financial consequences (the

award of fees and costs) where a settlement offer turns out to be

more   favorable   than   the   ultimate   judgment."   Ibid.   (citing

Firefreeze Worldwide Inc. v. Brennan & Assocs., 347 N.J. Super.
435, 441 (App. Div. 2002)).       It is the amount of the actual money

judgment that determines the amount against which the offer of

judgment is measured, not against the jury's verdict.      See Malick,

supra, 398 N.J. Super. at 190-91.

       It is a basic assumption of high-low agreements that "a

plaintiff cannot recover more than the amount agreed to as the

'high' limit," id. at 187, even if a court rule entitles the

                                    10                          A-1717-15T1
plaintiff to more.         See Benz, supra, 269 N.J. Super. at 578-79

(rejecting plaintiff's claim for prejudgment interest beyond the

limits of the high-low agreement because it was never "mentioned

on the record [and n]o one contend[ed] it was discussed off the

record" before entering into the agreement).            Awarding a plaintiff

any sum more than the "high" would be contrary to the "purpose of

encouraging defendants to seek early disposition . . . ."                  Id. at

579.

       The holding in Malick does not compel a contrary result.                  In

Malick, the plaintiff's offer of judgment, $650,000, was made

prior to trial, during which the parties negotiated a high-low

agreement with $175,000 as the "low," and $1 million as the "high"

figure.     Malick, supra, 389 N.J. Super. at 184-85.                The jury

returned    a    verdict   of   $5   million,   and    the   plaintiff    sought

penalties       under   the     Rule,   including      prejudgment   interest

calculated upon the amount of the jury verdict.               Id. at 185.        We

reversed the trial court's denial of the motion and ordered a

plenary hearing because there were documents indicating "that

plaintiff was 'preserving [his] remedies' under the offer of

judgment rule . . . .'"         Id. at 189.     We stated, however, absent

an agreement, a plaintiff cannot recover more than the amount

agreed to as the "high" limit.           Id. at 187.



                                        11                               A-1717-15T1
     In the present case, plaintiff did not come forward with any

evidence that she preserved her rights under the Rule.      To the

contrary, as in Benz, it was undisputed that there was no evidence

the parties ever mentioned plaintiff's claim for any amount other

than the high-low amounts, medical expenses, and interest. Without

evidence that the parties agreed to allow plaintiff to seek amounts

in excess of the high, she was not entitled to any other payments.

Malick, supra, 398 N.J. Super. at 187 ("a plaintiff is entitled

to prejudgment interest if the jury's verdict is somewhere in

between the high and low limits, but not if the verdict is higher

than the amount set as the 'ceiling'").

     Parties are always free to preserve any claim they might have

pursuant to a court rule or otherwise when settling a case, see

Malick, supra, 398 N.J. Super. at 187; Benz, supra, 269 N.J. Super.

at 580, but they must clearly state that intention at the time of

the settlement.   In this case, as with any settlement, if there

was any intention to preserve a claim for amounts beyond the high,

"[i]t was [plaintiff's counsel's] obligation to clearly indicate

that plaintiff retained [the] right to [seek fees] and that the

entire matter was not being resolved in the [high-low agreement]."

Elliott-Marine v. Campenella, 351 N.J. Super. 135, 142 (App. Div.),

certif. denied, 174 N.J. 365 (2002).      A claim for additional

amounts beyond the high, including attorney's fees, is considered

                               12                          A-1717-15T1
encompassed   within   a   negotiated   settlement      unless   expressly

preserved   because    "[g]ood   practice   and   the   ordinary    candor

expected between attorneys dictate that . . . [plaintiff's] counsel

make defendants and defense counsel aware of the[] conditions for

settlement of any pending litigation."        Coleman v. Fiore Bros.,

Inc., 113 N.J. 594, 611 (1989), overruled in part on other grounds,

Pinto v. Spectrum Chems. & Lab. Prods., 200 N.J. 580 (2010).

     Because the jury's verdict here was in excess of the high,

the trial court correctly rejected plaintiff's claim and limited

plaintiff's recovery to $1 million, including all fees and costs

to which she might have been entitled.

     Affirmed.




                                   13                              A-1717-15T1